Citation Nr: 1726938	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus type II associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel






INTRODUCTION

The Veteran served in the Army from November 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In the Veteran's notice of disagreement and substantive appeal, he requested a hearing before a Veterans Law Judge.  A hearing was scheduled for October 2016; however, the Veteran withdrew his request in August 2016.  His hearing request is withdrawn.  See 38 C.F.R. §§ 20.704 (e) (2016).


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicide agents in service and there is no probative evidence showing actual exposure to such agents therein. 

2.  Diabetes, type II did not have onset during active service and is not otherwise shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. § 1116 (West 2015), 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  The RO provided VCAA notice in December 2008.  VA's duty to notify has been met.

VA also has a duty to provide the claimant with assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and military personnel records have been obtained.  VA treatment records have also been obtained.  

The Board acknowledges that the Veteran was not afforded a VA examination for his diabetes mellitus although he is shown to currently have this disability.  However, a VA examination is not warranted in this case.  There is no evidence of diabetes mellitus in service and no competent evidence which indicates that the Veteran's current diabetes mellitus may be related to service.  Moreover, in the absence of presumption of exposure to herbicide agents, as in this case, direct evidence of actual exposure is required.  The only evidence of actual exposure to herbicide agents is the Veteran's own statements, which have not been corroborated and are not sufficient to establish actual exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet.App. 36, 40 (2010).  

Analysis

The Veteran contends that while stationed in Okinawa, Japan, he was exposed to herbicides and this exposure caused his diabetes later in life.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA has established a presumption of exposure to herbicide agents for veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116(a)(1)(B); 38 C.F.R. § 3.307(a)(6)(i), (ii).  Type II diabetes is recognized as a disease associated with exposure to "herbicide agents."  38 C.F.R. § 3.309(e) (2016).  The presumptive regulations, however, do not preclude a claimant from establishing service connection with proof of direct causation.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden; Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 C.F.R. § 3.303(a). 

A current diagnosis of diabetes mellitus type II is shown in the VA treatment records.  Although a current diagnosis has been established; there is no evidence of this condition in service, no evidence of herbicide agent exposure in service, and no competent and probative evidence linking the current diagnosis to service.

Service treatment records are negative for diagnosis or notations of diabetes, including upon an October 1969 discharge examination report.  

The Veteran contends that he was exposed to herbicides while stationed in Okinawa, Japan and that this exposure caused his diabetes.  However, there is no competent evidence of in-service exposure to herbicide agents.  

The Veteran's DD Form 214 does not show service in the Republic of Vietnam during the Vietnam Era.  Therefore, entitlement to service connection for diabetes mellitus, type II, cannot be established as due to presumed herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  Although VA has not established a presumption of exposure to herbicide agents for veterans who served in Okinawa, the Veteran can take advantage of the presumption of service connection for Type II diabetes if he can show actual exposure to herbicide agents during service.  See 38 U.S.C. § 1116(a)(1)(B); 38 C.F.R. § 3.307(a)(6)(i), (ii).  He has not done so.

The Veteran's personnel records do not reflect that he was exposed to any herbicide agents in service.  The Veteran did not respond to a December 2008 letter from the RO requesting information about the circumstances of his alleged exposure to herbicide agents in Okinawa.  In January 2009, the National Personnel Record Center indicated that there was no evidence that the Veteran had been exposed to herbicide agents in service.  At an Informal Hearing Conference held in May 2010, the Veteran's representative indicated that he would work with the Veteran to obtain specific details of the reported exposure and submit a statement within thirty days.  To date, the information has not been provided.  In January 2013, the RO issued a formal finding of a lack of information to corroborate the Veteran's reported exposure to herbicide agents in Vietnam.  In light of the foregoing, the Veteran cannot avail himself of the presumption of service connection for diabetes based on actual exposure to herbicides agents in service.  

The Board also finds that direct service connection cannot be established because the evidence does not show that he developed diabetes during service and there is no competent, probative evidence linking the current diagnosis of diabetes mellitus type II to service.  

In sum, there is no competent, probative evidence of record linking the Veteran's diabetes mellitus type II to service, to include as a result of exposure to herbicide agents.  As the preponderance of the evidence is against the claim; the benefit of the doubt doctrine is not for application.  Service connection is not warranted for diabetes.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


